425 F.2d 264
70-1 USTC  P 9401
UNITED STATES of America et al., Petitioners-Appellees,v.Kenneth L. CARPENTER, individually, etc., Respondents, v.James E. LITTLE et al., Intervenors-Appellants.
No. 29420.
United States Court of Appeals, Fifth Circuit.
April 21, 1970.

Towner Leeper, El Paso, Tex., for Little and another.
Alan Rash, El Paso, Tex., for J. & C. Enterprises, Inc.
Haskell Shelton, Asst. U.S. Atty., San Antonio, Tex., Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Atty., Tax Division, Dept. of Justice, Washington, D.C., Seagal V. Wheatley, U.S. Atty., San Antonio, Tex., for appellee.
ORDER
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
The Internal Revenue Service brought an action to enforce summonses served on Carpenter and CCW Electronics, Inc. The appellants, James E. Little, Virgyl D. Johnson, R. E. McCrory, and J & C Enterprises, Inc., whose tax liabilities are the subject of the investigation, sought permission to intervene in the enforcement action.  January 26, 1970, the district court denied leave to intervene and ordered Carpenter and CCW Electronics to comply with the summonses.  No stay was issued, and Carpenter and CCW Electronics fully complied with the summonses on January 27, 1970.  Therefore, the case is now moot.  Baldridge v. United States, 5 Cir. 1969, 406 F.2d 526.


2
The judgment below is vacated and the case remanded to the district court with directions to dismiss the proceedings as moot.